Case 1:18-0ev-10225-MLW Document 433 Filed 12/04/19 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

LILIAN PAHOLA CALDERON JIMENEZ,
and LUIS GORDILLO, et al.,

Individually and on behalf of all others

similarly situated,
No. 1:18-cv-10225-MLW

Vv.

CHAD WOLF;,! Acting Secretary of

)

)

)

)

)

)

)
Plaintiffs-Petitioners, )
)

)

Homeland Security, et ai., )
)

)

Defendants-Respondents.

 

DECEMBER 6, 2019 JOINT REPORT

On November 20, 2019, the Court ordered that the parties continue to confer and by
December 3, 2019 further respond to the November 8, 2019 Order. Dkt. 429. The Court’s
November 8, 2019 Order instructed the parties to report whether any other individuals have
withdrawn their portions of the Motion for Order to Show Cause and if not, describe with
specificity any remaining disputes. Dkt. 423.

The parties met and conferred on these issues on December 6, 2019, and report as follows
regarding whether any individuals have withdrawn their portions of the Motion for Order to
Show Cause and their outstanding disputes:

1. None of the individuals (Mr. Leon, Mr. Madeira, Mr. Semedo, and Mr. Sisse)

have withdrawn their portions of the Motion for Order to Show Cause but the parties continue to

 

1 Acting Secretary of Homeland Security Chad Wolf is automatically substituted for the former
office holder, Kevin K. McAleenan (resigned on October 11, 2019) after he was sworn into office
on November 13, 2019, and sued in his official capacity. Fed. R. App. P. 43(c)(2).

Red
In vweur rho vagus, wk wo o2zY
tryrork ew “Reustun shavl\ Fe ONS cone
\O, VOTO, nthe roonm

na jaw ¢
ene bay ie DS BNe Oran, Wes OF i2/ulit
